Citation Nr: 0820525	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to September 27, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss from September 27, 2005.

3.  Entitlement to service connection for bilateral varicose 
veins, claimed as loss of full use of the legs.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1956 until July 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

As a procedural matter, the Board notes that the veteran 
submitted two written statements since the case was certified 
for appeal.  This evidence was received after the last RO 
review.  The Board has, accordingly, reviewed the additional 
evidence but finds that it is essentially duplicative of 
previous statements he has offered on his claims.  Therefore, 
the Board concludes that there is no prejudice in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question. 

It also appears that the veteran may have raised a claim of a 
muscular, rather than vascular, problem with his lower legs.  
If he desires to pursue this claim, he should do so with 
specificity at the RO.  At this juncture, the only claims 
certified to the Board are listed on the title page.


FINDINGS OF FACT

1.  Prior to September 27, 2005, the veteran's bilateral 
hearing loss was manifested by no more than Level V in right 
ear, and no more than Level I in left ear. 

2.  From September 27, 2005, the veteran's bilateral hearing 
loss was manifested by no more than Level VI in right ear, 
and no more than Level II in left ear. 

3.  Slight varicosities of the lower extremities were shown 
in service; visible or palpable varicose veins are not 
currently shown.


CONCLUSIONS OF LAW

1.  Prior to September 27, 2005, the criteria for an initial 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2007).

2.  From September 27, 2005, the criteria for an initial 
rating in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
DC 6100 (2007).

3.  Bilateral varicose veins were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (2001).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  

The vertical columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  

For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation 
Level of "VII," the percentage evaluation is 30 percent.  See 
38 C.F.R. §§ 4.85(b), 4.87 (2003).  If impaired hearing is 
service-connected in only one ear, the nonservice-connected 
ear will be assigned a designation of Level I, for purposes 
of applying Table VII.  See 38 C.F.R. § 4.85(f).

Under the provisions of 38 C.F.R. § 4.86(a), when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

The provisions of 38 C.F.R. § 4.86(b) indicate that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

Prior to September 27, 2005, the veteran was assigned a 
noncompensable evaluation for bilateral hearing loss.  As 
will be discussed below, the competent evidence of record 
does not support a higher rating during the period in 
question.  

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
65
70
LEFT
45
35
35
70
80

Based on the above findings, the veteran's puretone average 
for the right ear was 69.  His puretone average for the left 
ear was 55.  His speech recognition score was 88 percent in 
the right ear and 96 percent in the left.  

Applying the findings of the October 2004 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for a rating assignment in 
excess of the currently assigned noncompensable evaluation in 
effect during the period in question.  

The Board acknowledges that, regarding the right ear, the 
veteran meets the criteria for an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86(a).  Thus, Table VIA 
applies.  Under this table, a puretone threshold average of 
69 yields a rating of Level V hearing loss.  

This is more beneficial than application of Table VI, under 
which an average puretone threshold of 69 decibels, and 88 
percent speech discrimination, results in a finding of Level 
III impairment.  Thus, for the right ear, the more favorable 
finding of Level V impairment controls. 

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of 55 decibels, and 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level I impairment.  

Applying the above results to Table VII, the veteran's 
disability evaluation is shown to be noncompensable.  
Moreover, there are no other audiometric findings during the 
period prior to September 27, 2005, upon which a compensable 
evaluation could be based.

Beginning September 27, 2005, the veteran is assigned a 10 
percent evaluation for bilateral hearing loss.  As will be 
discussed below, the competent evidence of record does not 
support a higher rating during the period in question.  

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
70
70
LEFT
55
35
40
70
85

Based on the above findings, the veteran's puretone average 
for the right ear was 73.  His puretone average for the left 
ear was 58.  His speech recognition score was 80 percent in 
the right ear and 96 percent in the left.  

Applying the findings of the December 2005 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for a rating assignment in 
excess of the currently assigned 10 percent evaluation in 
effect during the period in question.  

The Board acknowledges that, regarding the right ear, the 
veteran meets the criteria for an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86(a).  Thus, Table VIA 
applies.  Under this table, a puretone threshold average of 
73 yields a rating of Level VI hearing loss.  

This is more beneficial than application of Table VI, under 
which an average puretone threshold of 73 decibels, and 80 
percent speech discrimination, results in a finding of Level 
IV impairment.  Thus, for the right ear, the more favorable 
finding of Level VI impairment controls. 

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of 58 decibels, and 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level II impairment.  

Applying the above results to Table VII, the veteran's 
disability evaluation is shown to be 10 percent disabling.  
Moreover, there are no other audiometric findings during the 
period from September 27, 2005, upon which a higher 
evaluation could be based.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal. 

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any period prior to September 27, 
2005.  Furthermore, there is no support for an evaluation in 
excess of 10 percent for any portion of the rating period 
from September 27, 2005.  

Without an approximate balance of positive and negative 
evidence that would give rise to a reasonable doubt in favor 
of the appellant receiving an increased rating, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) 
is not warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records have been reviewed.  
Such records indicate complaints of bilateral leg pain in 
March 1958.  Such pain occurred with prolonged standing.  At 
that time, slight varicosities of the legs were noted.  
Additional complaints of bilateral leg pain were noted in 
April 1958 and in February 1960.  

Moreover, his separation examination in June 1962 indicated 
small solitary varicosities of the lateral aspect of the 
lower legs, bilaterally.  While varicosities were noted, the 
evidence does not show varicose veins.

Following separation from active service in July 1962, the 
post-service evidence does not reveal any treatment for leg 
pain until 2001, approximately four decades later.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, there is no contention of 
continuing lower leg symptoms dating back to active service.  
In fact, at his December 2005 VA examination, the veteran 
stated that he had experienced only a 5 or 6 year history of 
leg pain.  He further commented that the leg pain arose after 
painting at that time.  

Based on the foregoing, continuity of lower extremity 
symptoms has not here been established, either through the 
competent evidence or through the veteran's statements.  
Moreover, the December 2005 VA examination did not reveal any 
visible or palpable varicose veins of the lower extremities, 
calling into question whether a current disability exists.  
In this regard, the Board notes that in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was scheduled for an examination to better 
determine the nature and severity of any vascular disorder of 
his bilateral legs but failed to report.  Accordingly, the 
claim is to be rated based on the evidence of record.  See 
38 C.F.R. § 3.655 (2007).  

The veteran believes that he has a current varicose vein 
disability of the bilateral legs and that such disability is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Again, the Board recognizes the veteran's in-service 
treatment for bilateral leg pain and further acknowledges 
that small varicosities were noted at his separation 
examination.  Nevertheless, based on the absence of any post-
service complaints or treatment for varicose veins for almost 
40 years following discharge, his own assertions that his 
current leg pain was only of 5-6 year duration, and the 
absence of a clearly diagnosed current disability, it is 
determined that the evidence does not demonstrate that a 
chronic varicose vein disability of the bilateral legs was 
incurred in active service.  

Accordingly, the claim of entitlement to service connection 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's hearing loss claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this issue.

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in December 2005 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  

Moreover, statements in support of his claims are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for bilateral hearing loss 
prior to September 27, 2005, is denied.

An initial evaluation in excess of 10 percent for bilateral 
hearing loss from September 27, 2005, is denied.

Service connection for bilateral varicose veins is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


